Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13 directed to the process of making or using an allowable product, as a result of a restriction requirement, between groups I and II hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/5/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ryan Fortin on 10/27/21.
The application has been amended as follows:
Claim 1, line 1, delete “ an anhydrous carrier as a first “; delete lines 2-7 and insert ----an anhydrous phase  as the first  component and an aqueous phase as the second component, wherein the anhydrous phase consisting of :

    PNG
    media_image1.png
    182
    455
    media_image1.png
    Greyscale

and the aqueous phase consisting of:

    PNG
    media_image2.png
    151
    443
    media_image2.png
    Greyscale

----.
Claim 11, last line delete “keratinous fibers” and insert---- hair ----.

delete “ keratinous”, line 2, delete “fibers” and insert ---- hair----; line 2, delete “ keratinous fibers “ (at both occurrences) and insert ---- hair ---- (at both occurrences); line 3, delete “ keratinous fibers “and insert ---- hair ----.
Cancel claims 2-9 and 14.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  US 2003/0075197 is cited to show the state of the art. None of the art cited on PTO-1449 or PTO-892 disclose or fairly suggest the claimed two component hair care product comprising and anhydrous phase consisting of specific ingredients in specified amounts and an aqueous phase consisting of specific ingredients in specified amounts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619